Exhibit 10.2

Execution Copy

AMENDMENT TO SENIOR SECURED NOTE




THIS AMENDMENT TO SENIOR SECURED NOTE is entered into as of April __, 2011 (this
“Amendment”), by and between AMERITRANS CAPITAL CORPORATION, a Delaware
corporation (the “Company”), and AMERITRANS HOLDINGS LLC, a Delaware limited
liability company (the “Holder”).

WHEREAS, the Company executed and delivered that certain Senior Secured Note
dated as of  January 19, 2011, payable to the order of the Holder in the
original principal amount of $1,500,000 (the “Note”); and

WHEREAS, the Company and the Holder wish to amend the Note in order to allow the
Company to incur certain indebtedness as set forth herein that is otherwise not
permitted by the terms of the Note.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

1.

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Note.




2.

The Note is hereby amended by deleting Section 4.2(g) thereof and replacing it
in its entirety with the following:




“(g)

incur any indebtedness for borrowed money in excess of $250,000 other than
indebtedness incurred in the ordinary course of business consistent with past
practices for use as working capital in an aggregate principal amount not to
exceed $500,000;”




3.

Except as set forth expressly herein, all terms of the Note, as amended hereby,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Company to the Holder.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Holder under the Note, nor constitute a waiver of any provision of the Note.
 




4.

This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York and all applicable federal laws of the
United States of America.




5.

This Amendment is not intended by the parties to be, and shall not be construed
to be, a novation of the Note or an accord and satisfaction in regard thereto.




6.

This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts, each of which shall be deemed an original and
all of which, taken together, shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of this Amendment by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.




7.

This Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, successors-in-titles, and assigns




8.

This Amendment sets forth the entire understanding of the parties with respect
to the matters set forth herein, and shall supersede any prior negotiations or
agreements, whether written or oral, with respect thereto.




 [Remainder of page intentionally left blank - signature page follows.]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Holder have duly executed this Amendment
or caused this Amendment to be duly executed, as of the day and year first
written above.  







AMERITRANS CAPITAL CORPORATION







By: /s/ Michael Feinsod                          

Name: Michael Feinsod

Title:   Chief Executive Officer and President

































































































[Amendment to Senior Secured Note]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Holder have duly executed this Amendment
or caused this Amendment to be duly executed, as of the day and year first
written above.







AMERITRANS HOLDINGS LLC







By: /s/ Andrew Intrater                 

Name: Andrew Intrater

Title:   Chief Executive Officer






























































































[Amendment to Senior Secured Note]









